Plaintiff is presently engaged in an examination before trial of various of the defendant’s employees, presumably all who might have knowledge of the accident and who gave written statements to their employer. The documents sought would not be evidence (Urbina v. McLain, 4 A D 2d 589) and while we have liberalized somewhat the general rule (see Beyer v. Keller, 11 A D 2d 426), the latter ease may be readily distinguished from the case before us. Here there is not that close relationship between the witness and the injured party, nor that disability on the part of the injured party which led us to permit discovery and inspection in the interests of justice in Beyer v. Keller (supra). At this stage of the litigation we are not persuaded that discovery and inspection is required in the interests of justice, or presently advisable. Concur — Rabin, J. P., Valente, Stevens, Eager and Bergan, JJ.